

Exhibit 10.44


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and among
Avangrid Management Company, LLC, a Delaware limited liability company (the
“Company”), a wholly-owned subsidiary of Avangrid, Inc., and Peter Church (the
“Executive”) as of September 27, 2018.
1.     Defined Terms. The definitions of capitalized terms used in this
Agreement, unless otherwise defined herein, are provided in the last Section
hereof.
2.    Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, on the terms and conditions set
forth herein, until Executive’s employment is terminated in accordance with the
terms of this Agreement (the “Term”).
3.    Term of Agreement. The Term will commence on the date hereof and continue
until the Date of Termination (as defined below).
4.     Position and Duties. The Executive shall serve as Chief Human Resources
Officer of Avangrid and such other positions as may be assigned from time to
time by the Company, and shall have such responsibilities, duties and authority
that are consistent with such positions as may from time to time be assigned to
the Executive by the Company. The Executive shall devote substantially all his
working time and efforts to the business and affairs of the Company and its
subsidiaries and affiliates; provided, however, that Executive may serve on the
boards of directors of profit or not-for-profit organizations with the consent
of the Company, such consent not to be unreasonably withheld, and may attend to
his personal affairs, provided in each case that such activities do not
unreasonably interfere with the performance of his duties hereunder or cause a
conflict of interest. Executive shall be based in the Company’s offices in
Orange, Connecticut. The Executive recognizes that his duties will require, at
the Company’s expense, travel to domestic and international locations.
5.     Compensation and Related Matters.
5.1. Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”) during the period of the Executive’s employment hereunder, which shall
be at an initial rate of Three Hundred and Thirty Thousand Dollars ($330,000.00)
per annum. The Base Salary shall be paid in accordance with the Company’s
standard payroll practices. The Base Salary shall be reviewed for possible
increase on an annual basis and shall not be decreased during the Term.
5.2. Annual Bonus. During the Term, Executive shall be eligible to participate
in the Company’s Executive Variable Pay plan (the “EVP”). Executive’s EVP
opportunity at target for each year during the Term shall be equal to 45% of his
Base Salary at the beginning for such year, and the maximum opportunity shall be
equal to 90% of the Base Salary.
5.3. Signing Bonus. Executive shall receive a bonus in two installments totaling
$150,000.00. The first installment of $75,000.00 shall be received in the
employee’s




--------------------------------------------------------------------------------





first pay check. The second installment of $75,000.00 shall be received the
first pay period after the completion of 6 months of service. In the event of
voluntary termination within 2 years of the Executive’s hire date, the entire
signing bonus will be required to be repaid in full within 30 days of
separation.
5.4. Long-Term Incentive. Executive shall be nominated to participate in the
2016 – 2019 Avangrid Long-Term Incentive Plan and any successor thereto (the
“LTIP”). Upon approval by the Compensation, Nominating and Corporate Governance
Committee, this will be in accordance with and subject to its terms, with a
proposed maximum grant of 19,000 performance share units.
5.5. Restricted Stock Units. Executive shall be nominated to receive
8,000 Restricted Stock Units (“RSUs”). Upon approval by the Compensation,
Nominating and Corporate Governance Committee, the RSUs are subject to the terms
and conditions set forth in the Restricted Stock Unit Grant Notice (the “Grant
Notice”) and the Restricted Stock Unit Agreement and shall be bound by the terms
of the Omnibus Incentive Plan.
5.6. Benefits. Executive shall participate in the Company’s 401(k) Plan
and welfare plans, including but not limited to the Company’s medical insurance
program, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements. In addition, in the event
that Executive becomes eligible to receive benefits under the Company’s long
term disability plan (the “LTD Plan”), the Company shall supplement such
benefits such that Executive receives aggregate benefits under the LTD Plan and
all other disability income sources of not less than 85% of Executive’s Base
Salary at the time such disability commenced.
5.7. Expenses. Upon presentation of adequate documentation to the Company, the
Executive shall receive prompt reimbursement from the Company for all reasonable
and customary business expenses incurred by the Executive in accordance with the
Company’s policies in performing services hereunder.
6.     Compensation Related to Disability. During any period during the Term
that the Executive fails to perform the Executive’s full-time duties with the
Company as a result of incapacity due to physical or mental illness, the Company
shall pay the Executive’s Base Salary to the Executive, together with all
compensation and benefits payable to the Executive under the terms of any
compensation or benefit plan, program or arrangement in which the Executive
participated at the beginning of such period, until the Executive returns to
work or his employment is terminated; provided, however, that such Base Salary
payments shall be reduced by the sum of the amounts, if any, payable to the
Executive under disability benefit plans of the Company or under the Social
Security disability insurance program, to the extent such amounts were not
previously applied to reduce any such Base Salary payment.
7.     Compensation Related to Termination.
7.1. Termination by the Company Without Cause or by Executive for Good Reason.
If the Executive’s employment shall be terminated during the Term by the Company
without Cause or by Executive for Good Reason, Executive shall be entitled to
receive







--------------------------------------------------------------------------------




(a) a lump sum payment payable six months and one day after the Date of
Termination equal to the sum of the Base Salary and Executive’s EVP or other
similar incentive award paid by the AVANGRID Group with respect to the prior
calendar year; and (b) all compensation and benefits payable to the Executive
through the Date of Termination under the terms of this Agreement or any
compensation or benefit plan, program or arrangement maintained by the Company
and in which Executive participated as of the Date of Termination.
Termination by the Company Without Cause or by Executive for Good Reason
Following a Change in Control. Notwithstanding the foregoing, if Executive’s
employment shall be terminated during the Term by the Company without Cause or
by Executive for Good Reason within one year following a Change in Control and
any payment or benefit received or to be received by Executive (including any
payment or benefit received pursuant to this Agreement or otherwise) would be
(in whole or part) subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code (the “Code”), or any successor provision thereto, or any
similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the “Excise Tax”),
then, the amounts payable under Section 7.1 shall be reduced to the extent
necessary to make such payments and benefits not subject to such Excise Tax, but
only if such reduction results in a higher after-tax payment to the Executive
after taking into account the Excise Tax and any additional taxes the Executive
would pay if such payments and benefits were not reduced. Unless the Executive
and the Company otherwise agree in writing, any determination required under
this Section shall be made in writing by a certified public accountant selected
by the Company (the “Accountants”), whose determination shall be conclusive and
binding upon the Executive and the Company for all purposes. For purposes of
making the calculations required by this Section, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section. The reduction of payments,
if applicable, shall be effected in the following order (unless the Executive,
to the extent permitted by Section 409A of the Code, elects another method of
reduction by written notice to the Company prior to the Section 280G event): (i)
any cash severance payments, (ii) any other cash amounts payable to the
Executive, (iii) any benefits valued as parachute payments, and (iv)
acceleration of vesting of equity awards.
7.2. Termination by Reason of Executive’s Death or Disability. If the
Executive’s employment shall be terminated during the Term by reason of the
Executive’s death or Disability, Executive shall be entitled to receive (a) the
Executive’s Base Salary through the Date of Termination at the rate in effect at
the time the Notice of Termination is given; and (b) all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of this Agreement or any compensation or benefit plan, program or
arrangement maintained by the Company during such period and in which Executive
participated as of the Date of Termination.




--------------------------------------------------------------------------------





7.3. Termination by Executive Without Good Reason, by the Company for Cause, or
by Reason of Executive’s Retirement. If the Executive’s employment shall be
terminated during the Term by Executive Without Good Reason, by the Company for
Cause, or by reason of the Executive’s retirement, Executive shall be entitled
to receive (a) the Executive’s Base Salary through the Date of Termination at
the rate in effect at the time the Notice of Termination is given; and (b) all
compensation and benefits payable to the Executive through the Date of
Termination under the terms of this Agreement or any compensation or benefit
plan, program or arrangement maintained by the Company during such period and in
which Executive participated as of the Date of Termination.
7.4. No Further Liability; Release. Other than providing the compensation and
benefits provided for in accordance with this Section 7, the Company and its
directors, officers, employees, subsidiaries, affiliates, stockholders,
successors, assigns, agents and representatives shall have no further obligation
or liability to Executive or any other person under this Agreement. The payment
of any amounts pursuant to this Section 7 (other than payments required by law)
is expressly conditioned upon the delivery by Executive to the Company of a
release in a form to be provided by the Company of any and all claims Executive
may have against the Company and its directors, officers, employees,
subsidiaries, affiliates, stockholders, successors, assigns, agents and
representatives arising out of or related to Executive’s employment by the
Company and the termination of such employment. The Company shall provide such
release to Executive not more than fifteen days after the Date of Termination.
8.    Termination Procedures.
8.1. Notice of Termination. During the Term of this Agreement, any purported
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other parties hereto in accordance with Section 11 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and, if the
termination is purported to be by the Company for Cause or by Executive for Good
Reason, shall set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment.
8.2. Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment during the Term of this Agreement,
shall mean (i) if the Executive’s employment is terminated by his death, the
date of his death, (ii) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full time performance of the
Executive’s duties during such thirty (30) day period), and (iii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination, which shall not (except in the case of a termination
for Cause) be less than thirty or more than sixty days from the date such Notice
of Termination is given.







--------------------------------------------------------------------------------




9.    Exclusive Employment; Noncompetition; Nonsolicitation; Nondisclosure of
Proprietary Information; Surrender of Records; Inventions and Patents.
9.1. No Conflict; No Other Employment. During the period of Executive’s
employment with the Company, Executive shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of
Executive’s duties hereunder nor shall Executive engage in any other business
activity, whether or not such business activity is pursued for gain or profit,
except as approved in advance in writing by the Company, such approval not to be
unreasonably withheld; provided, however, that Executive shall be entitled to
manage his personal investments and otherwise attend to personal affairs,
including charitable, social and political activities, in a manner that does not
unreasonably interfere with his responsibilities hereunder, or (ii) accept or
engage in any other employment, whether as an employee or consultant or in any
other capacity, and whether or not compensated therefor.
9.2. Noncompetition; Nonsolicitation.
(a)
Executive acknowledges and recognizes the highly competitive nature of the
Company’s business and that access to the Company’s confidential records and
proprietary information renders his special and unique within the Company’s
industry. In consideration of the payment by the Company to Executive of amounts
that may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 5 and 7 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during (i) his
employment with the Company, and (ii) the period beginning on the date of
termination of employment and ending one year after the date of termination of

employment (the “Covered Time”), Executive shall not, directly or indirectly,
engage (as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, director or otherwise) in any Competing Business in any
Restricted Area (each as defined below), provided that the provisions of this
Section 9.2(a) will not be deemed breached merely because Executive owns less
than 2% of the outstanding common stock of a publicly-traded company.
(b)
In further consideration of the payment by the Company to Executive of amounts
that may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, pursuant to Sections 5 and 7 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during his employment
and the Covered Time, he shall not, directly or indirectly, (i) solicit,





--------------------------------------------------------------------------------





encourage or attempt to solicit or encourage any of the employees, agents,
consultants or representatives of the Company or any of its affiliates to
terminate his, or its relationship with the Company or such affiliate; (ii)
solicit, encourage or attempt to solicit or encourage any of the employees,
agents, consultants or representatives of the Company or any of its affiliates
to become employees, agents, representatives or consultants of any other person
or entity; (iii) solicit or attempt to solicit any vendor or distributor of the
Company or any of its affiliates in connection with a Competing Business with
respect to any product or service being furnished, made, sold, rented or leased
by the Company or such affiliate; or (iv) persuade or seek to persuade any
vendor or distributor of the Company or any affiliate to cease to do business or
to reduce the amount of business which such customer, vendor or distributor has
customarily done or contemplates doing with the Company or such affiliate.
(c)
Executive understands that the provisions of this Section 9.2 may limit his
ability to earn a livelihood in a business similar to the business of the
Company or its affiliates but nevertheless agrees and hereby acknowledges that
the consideration provided under this Agreement, including any amounts or
benefits provided under Sections 5 and 7 hereof and other obligations undertaken
by the Company hereunder, is sufficient to justify the restrictions contained in
such provisions. In consideration thereof and in light of Executive’s education,
skills and abilities, Executive agrees that he will not assert in any forum that
such provisions prevent his from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

9.3. Proprietary Information. Executive acknowledges that during the course of
his employment with the Company he will necessarily have access to and make use
of proprietary information and confidential records of the Company and its
affiliates, including without limitation trade secrets (as that term is defined
in ORS 646.461) and/or competitively sensitive business or professional
information. Executive covenants that he shall not during his employment or at
any time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any individual or entity, any Proprietary Information, unless such disclosure
is made in the good faith performance of Executive’s duties hereunder, has been
authorized in writing by the Company, or is otherwise required by law.
9.4. Confidentiality and Surrender of Records. Executive shall not during his
employment or at any time thereafter (irrespective of the circumstances under
which Executive’s employment by the Company terminates), except as required by
law, directly or






--------------------------------------------------------------------------------





indirectly publish, make known or in any fashion disclose any confidential
records to, or permit any inspection or copying of confidential records by, any
individual or entity other than in the course of such individual’s or entity’s
employment or retention by the Company. Upon termination of employment for any
reason or request by the Company, Executive shall deliver promptly to the
Company all property and records of the Company or any of its affiliates,
including, without limitation, all confidential records. For purposes hereof,
“confidential records” means all correspondence, reports, memoranda, files,
manuals, books, lists, financial, operating or marketing records, magnetic tape,
or electronic or other media or equipment of any kind which may be in
Executive’s possession or under his control or accessible to his which contain
any Proprietary Information. All property and records of the Company and any of
its affiliates (including, without limitation, all confidential records) shall
be and remain the sole property of the Company or such affiliate during
Executive’s employment with the Company and thereafter.
9.5. Inventions and Patents.    All inventions, innovations or
improvements (including policies, procedures, products, improvements, software,
ideas and discoveries, whether patent, copyright, trademark, service mark, or
otherwise) conceived or made by Executive, either alone or jointly with others,
in the course of his employment by the Company, belong to the Company. Executive
will promptly disclose in writing such inventions, innovations or improvements
to the Company and perform all actions reasonably requested by the Company to
establish and confirm such ownership by the Company, including, but not limited
to, cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.
9.6. Enforcement. Executive acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
Proprietary Information, any violation by his of any of the undertakings
contained in this Section 9 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Executive agrees and consents to the entry
of an injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 9. Executive waives posting by the Company or its affiliates of
any bond otherwise necessary to secure such injunction or other equitable
relief. Rights and remedies provided for in this Section 9 are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
hereunder or under any other agreement or applicable law.
10.     Indemnification. During the Term and for so long thereafter as liability
exists with regard to the Executive’s activities during the Term on behalf of
the Company or its affiliates, the Company shall indemnify the Executive (other
than in connection with the Executive’s gross negligence or willful misconduct)
in accordance with the Company’s customary indemnification policies and
procedures which are applicable to the Company’s officers and directors.
11.     Successors; Binding Agreement.
11.1. This Agreement shall inure to the benefit of and be enforceable by the
successors and assigns of the Company. Each of the Company may assign this
Agreement,







--------------------------------------------------------------------------------




without Executive’s prior consent, to any person or entity that acquires all or
a substantial part of the business and/or assets of the Company or any
subsidiary thereof to which Executive regularly provides services, provided in
each case that such entity expressly assumes and agrees to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place.
11.2. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
12.     Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:
To the Company:
Avangrid Management Corporation
180 Marsh Hill Road
Orange, CT 06477
Attention: Chief Human Resources Officer


To the Executive:
Peter Church


13.    Miscellaneous.
13.1. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Executive and such officers as may be specifically designated by the
Board. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by any party,
which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall











--------------------------------------------------------------------------------




be governed by the laws of the State of Connecticut. There shall be withheld
from any payments provided for hereunder any amounts required to be withheld
under federal, state or local law and any additional withholding amounts to
which the Executive has agreed. The obligations under this Agreement of the
Company or the Executive which by their nature and terms require satisfaction
after the end of the Term shall survive such event and shall remain binding upon
such party.
13.2. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Facsimile or electronically transmitted signatures
shall be treated as original signatures for all purposes.
13.3. This Agreement contains the entire agreement and understanding between the
parties hereto in respect of Executive’s employment and supersedes, cancels and
annuls any prior or contemporaneous written or oral agreements, understandings,
commitments and practices between them respecting Executive’s employment except
as specifically referenced herein.
14.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
15.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
16.    Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
and shall be in writing. Any denial by the Board of a claim for benefits under
this Agreement shall be delivered to the Executive in writing. Any dispute or
controversy arising under or in connection with this Agreement or Executive’s
employment shall be settled exclusively by arbitration in Connecticut in
accordance with the Employment Arbitration Rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Notwithstanding the foregoing, the Company and
any affiliate thereof shall have the right to seek injunctive or other equitable
relief from a court of competent jurisdiction to enforce the provisions of
Section 9 of this Agreement. For purposes of seeking enforcement of Section 9,
the Company and Executive hereby consent to the jurisdiction of any state or
federal court sitting in Connecticut. In connection with any arbitration or
litigation dispute (including any appeal or enforcement proceedings related to
any such dispute) arising out of or related to this Agreement, the party
substantially prevailing in the matter shall be entitled to recover from the
other party his or its reasonable attorneys’ fees and costs incurred in
connection with such dispute.
17.    Section 409A of the Code. The Company may deduct or withhold from any
compensation or benefits any applicable federal, state or local tax or
employment withholdings or deductions resulting from any payments or benefits
provided under this Agreement. The Company makes no representations regarding
the tax implications of the









--------------------------------------------------------------------------------




compensation and benefits to be paid under this Agreement, including, without
limitation, under Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”) and applicable administrative guidance and
regulations. It is intended that this Agreement will comply with Section 409A
and all regulations and guidance issued thereunder to the extent the Agreement
is subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent. Notwithstanding anything in this Agreement to the contrary, in
the event Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made prior to the date that is six months after
the date of Executive’s “separation from service” (as defined in Section 409A
and any Treasury Regulations promulgated thereunder) or, if earlier, Executive’s
death. Following any applicable six month delay, all such delayed payments will
be paid in a single lump sum on the earliest permissible payment date. For
purposes of this Agreement, with respect to payments of any amounts that are
considered to be “deferred compensation” subject to Section 409A, references to
“termination of employment” (and substantially similar phrases) shall be
interpreted and applied in a manner that is consistent with the definition of
“separation from service” for purposes of Section 409A. For purposes of Section
409A, Executive’s right to receive any installment payment pursuant to this
Agreement will be treated as a right to receive a series of separate and
distinct payments.
18.    Definitions. For purposes of this Agreement, the following terms shall
have the meaning indicated below:
(A)    “Affiliates” shall mean all direct and indirect parent companies and
affiliates of the Company, including without limitation Iberdrola S.A. and
Avangrid, Inc. and their respective affiliates.
(B)    “Avangrid” shall mean Avangrid, Inc.
(C)    “AVANGRID Group” shall mean AVANGRID, Inc. (“Avangrid”) and the Company,
as well as any entity that directly, or indirectly through one or more
intermediaries, controls, are controlled by, or are under common control with,
AVANGRID and/or the Company.
(D)    “Base Salary” shall have the meaning stated in Section 5.1 hereof.
(E)    “Board” shall mean the Board of Directors of Avangrid.
(F)    “Cause” for termination by the Company of the Executive’s employment, for
purposes of this Agreement, shall mean (i) the willful and continued failure by
the Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or Executive’s resignation for Good Reason) after a
written demand for substantial performance is delivered to the Executive by the
Company, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed the Executive’s
duties, and Executive’s failure to cure such failure within fifteen (15) days of
the delivery of such written demand, (ii) the willful engaging by the









--------------------------------------------------------------------------------




Executive in conduct which is demonstrably and materially injurious to the
Company or its subsidiaries, monetarily or otherwise; or (iii) the Executive’s
conviction, or a plea of guilty or no lo contendere to a felony. For purposes of
clauses (i) and (ii) of this definition, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of the Company. An
error in judgment or negligence by Executive shall not be considered to be
“willful.” Failure to meet performance standards or objectives of the Company
shall not constitute Cause for purposes hereof.
(G)    “Change in Control” shall mean the closing of an event qualifying as a
change in ownership of the Company, Avangrid, or Iberdrola S.A. or a change in
ownership of assets of the Company, Avangrid, or Iberdrola S.A. that have a
total gross fair market value equal to or more than eighty percent of the total
gross fair market value of all of the assets of, as applicable, the Company,
Avangrid, or Iberdrola S.A. immediately before such event, in each case within
the meaning of Treasury Regulation Section 1.409A-3(i)(5); provided, however,
that no such transfer of ownership or assets to a direct or indirect subsidiary
or affiliate of Iberdrola S.A. shall constitute a Change in Control.
(H)     “Company” shall mean Avangrid Management Company, LLC and any successor
to its business and/or assets which assumes and agrees to perform this Agreement
by operation of law, or otherwise.
(I)    “Competing Business” shall mean any business (including, without
limitation, utilities, power producers, power marketers or traders),
co-operative, or energy provider of any kind that directly or indirectly
competes with the Company’s businesses or planned future businesses as defined
within the approved strategic plan of the Company, or with the businesses or
planned future businesses as defined within the approved strategic plan of the
Company's affiliates as of the date of Executive's termination of employment
with the Company.
(J)    “Date of Termination” shall have the meaning stated in Section 8.2
hereof.
(K)    “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of at least six months within any twelve month period, the Company
shall have given the Executive a Notice of Termination for Disability, and,
within thirty (30) days after such Notice of Termination is given, the Executive
shall not have returned to the full-time performance of the Executive’s duties.
(L)    “Executive” shall mean the individual named in the first paragraph of
this Agreement.













--------------------------------------------------------------------------------




(M)    “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent), of any of the following acts by the Company, unless such act is
corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof: (i) a material and ongoing diminution of
Executive’s title, duties, responsibilities, or authorities; (ii) a material
diminution of Executive’s annual base salary, unless such reduction is
consistent with a general reduction of compensation rates of all executives or
all employees of the Company; (iii) a requirement by the Company that Executive
relocate his principal place of employment by more than fifty miles; or (iv) any
other action or inaction by the Company that constitutes a material breach of
this Agreement, including (x) a failure to include the Executive in the
management compensation programs then in effect on substantially the same terms
and conditions as that applicable to other officers or similarly situated
executives of the AVANGRID Group, or (y) a failure to continue the Executive’s
participation in the material benefit plans of the AVANGRID Group (other than
any pension plan) on substantially the same basis as that applicable to other
officers or similarly situated executives of the AVANGRID Group. For the
avoidance of doubt, the appointment of a President and assignment to such person
of duties appropriate for such position, or the appointment of other executives
below the level of Chief Executive Officer, shall not constitute Good Reason.
(N)    “Notice of Termination” shall have the meaning stated in Section 8.1
hereof.
(O)    “Proprietary Information” includes, but is not limited to: (a) the
software products, programs, applications, and processes utilized by the Company
or any of its affiliates; (b) information concerning the transactions or
relations of any vendor or distributor of the Company or any of its affiliates
with the Company or such affiliate or any of its or their partners, principals,
directors, officers or agents; (c) any information concerning any product,
technology, or procedure employed by the Company or any of its affiliates but
not generally known to its or their customers, vendors or competitors, or under
development by or being tested by the Company or any of its affiliates but not
at the time offered generally to customers or vendors; (d) any information
relating to the computer software, computer systems, pricing or marketing
methods, sales margins, cost of goods, cost of material, capital structure,
operating results, borrowing arrangements or business plans of the Company or
any of its affiliates; (e) any information which is generally regarded as
confidential or proprietary in any line of business engaged in by the Company or
any of its affiliates; (f) any business plans, budgets, advertising or marketing
plans; (g) any information contained in any of the written or oral policies and
procedures or manuals of the Company or any of its affiliates; (h) any
information belonging to customers or vendors of the Company or any of its
affiliates or any other person or entity which the Company or any of its
affiliates has agreed to hold in confidence; (i) any inventions, innovations or
improvements covered by this Agreement; and (j) all written, graphic and other
material relating to any of the foregoing. Executive



















--------------------------------------------------------------------------------




acknowledges and understands that information that is not novel or copyrighted
or patented may nonetheless be Proprietary Information. The term “Proprietary
Information” shall not include information that is or becomes generally
available to and known by the public or information that was known to Executive
prior to the commencement of his employment with the Company or information that
is or becomes available to Executive on a non-confidential basis from a source
other than the Company, any of its affiliates, or the directors, officers,
employees, partners, principals or agents of the Company or any of its
affiliates (other than as a result of a breach of any obligation of
confidentiality).
(P)    “Restricted Area” shall mean North America.
(Q)    “Term” shall have the meaning stated in Section 3 hereof.
[Remainder of the page intentionally left blank.]

            




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement.
AVANGRID MANAGEMENT COMPANY, LLC
 
 
By:
/s/ Sheila Duncan
Name:
Sheila Duncan
Title:
Chief Human Resources Officer
Date:
September 27, 2018
 
 
EXECUTIVE
 
 
By:
/s/ Peter T. Church
Name:
Peter T. Church
Date:
October 1, 2018

 




